Barnes, J.
It is undisputed that these persons, husband and wife, moved from the town of German to the town of McDonough on the 10th day of April, 1941, and have been there employed since the 20th day of April, 1941, and that the husband entered into a contract to work in the town of McDonough for a period of one year. He notified one or more members of the election board of his desire to be registered as a voter of the town of McDonough and the election board has failed to place his name and his wife’s name upon the registration books. Upon the hearing it was suggested that they were still carried on the registration books in the town of German, and that it was necessary for them to have their names taken off the registration books of the town of German before they could be registered in the town of McDonough. I find no authority for this contention. The election board apparently relies for its authority upon section 175 of the Election Law. That section does not apply to this case, but merely applies after being registered under section 153-a or section 153-b.
The applicants’ names should be placed upon the register as duly qualified voters of the town of McDonough.